Citation Nr: 1300070	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-21 156	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  He had one year of service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim of entitlement to service connection for lung cancer as due to herbicide exposure. Jurisdiction is with the Nashville, Tennessee RO. 

The Veteran died on November [redacted], 2010.  In February 2011, the appellant filed a request for substitution as the claimant.  See 38 U.S.C. § 5121A (West Supp. 2012) (providing the opportunity for substitution of individuals eligible to receive accrued benefits in cases where the claimant dies on or after October 10, 2008).  The RO continued the appeal substituting his surviving spouse as the substitute claimant in pursuing this claim to resolution.  Thus, the current appeal is as identified on the title page of this decision and the Appellant is the appropriate claimant.



FINDINGS OF FACT

1.  The Veteran served in Vietnam and exposure to herbicides during active service is presumed.

2.  The Veteran did not have primary lung cancer and melanoma metastatic to the lungs was not the result of a disease or injury in service, including amyloidosis.



CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In August 2010, the Director, Compensation and Pension Service, issued a Fast Letter providing guidance on processing claims involving substitution of parties. See Fast Letter 10-30 (August 10, 2010). The letter notes that, unlike accrued benefits claims, in which VA considers evidence in the file or in VA's possession at the date of death, a substitute claimant may submit additional evidence in support of the claim.  Further, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive. Id, at p. 2. 

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue of substitution.  See 76 Fed. Reg. 8666 -8674 (February 15, 2011).  Under proposed 38 C.F.R. § 3.1010(f)(3) , a substitute could submit evidence and generally would have the same rights regarding hearings, representation, and appeals as would have applied to the claimant had the claimant not died. Id.  at 8669. 

In this case, VA's duty to notify was satisfied by a letter sent to the Veteran in January 2010.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in March 2010. 

In addition, the duty to assist the appellant has been satisfied. The Veteran's service treatment records, service personnel records, VA medical records, private treatment records, and lay statements are in the claims file.  No outstanding records have been reported.

The Veteran underwent a VA respiratory disease examination in March 2010.  The Board in June 2012 requested a VHA medical opinion; and, in September 2012 a VA oncologist submitted his review of the claims file which contains a nexus opinion.  The opinion was based on an accurate history and was supported by an adequate rationale.

As such, there is no additional assistance that would be reasonably likely to assist in substantiating the claim.  Therefore, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c) (4).

As discussed above, the Appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Appellant was a participant in the claims process.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  VA's duty to assist has been met. 

Laws and regulations

Service connection will be granted for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110.  

Generally, in order to prove "direct" service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during such period of service.  38 C.F.R. § 3.307(a).

Under 38 C.F.R. § 3.307(a)(6) , a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary. Id.  § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d)  are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012) (as amended; see Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010)).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii) (2012).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  Nevertheless, the United States Court of Appeals for the Federal Circuit has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation, a task "which includes the difficult burden of tracing causation to a condition or event during service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert, 1 Vet. App. at 54. 

Because the Secretary of VA, in conjunction with scientific input from the National Academy of Sciences, has determined that the herbicides used in Vietnam can cause the disease of lung cancer (see Notice, 72 Fed. Reg. 32395 -32407 (2007)), if it can be established that the Veteran was in fact exposed to such herbicides during the course of his service, the nexus to service could be presumed under law.   

Analysis

In the present case, the record shows that the Veteran served on active duty in the U.S. Army, and he had service in Vietnam.  His service treatment records are entirely devoid of any complaints, treatment, or diagnoses of chronic disabilities of the lungs. 

Melanoma was initially identified in approximately January 2009, decades after service and there has been no evidence or allegation of a continuity of symptomatology beginning in service.

The Veteran underwent VA examination in March 2010.  It was noted that he had lung cancer was a metastasis of melanoma of the right forearm.  The diagnosis was metastatic melanoma with lung metastasis and lobectomy.    

The Veteran underwent an examination in September 2010, by a physician who was board certified in occupational medicine.  The examination was to obtain an opinion "regarding the veteran's amylodosis [sic] and its relationship to his melanoma and/or if this condition is not related to his melanoma (primary amyloidosis)."  The examiner responded that after reviewing cited medical texts, it was his opinion that "the veteran's disseminated amyloidosis is related to the primary amyloidosis (melanoma)."  The rationale was that the "pathophysiology of melanoma was the same as for primary amyloidosis."

The Veteran's death certificate shows that he had metastatic melanoma to the lungs, liver, and bone due to or as a consequence of primary melanoma, right forearm.  Treatment and examination records contain no findings of primary lung cancer.  He had previously been treated for melanoma, spindle cell cancer, right arm; and, squamous cell carcinoma, left arm, but the initial reported findings were also decades after service and there is no evidence that it metastasized.

In the September 2012 VHA opinion a VA oncologist noted that the records showed the Veteran first noted a small nodule on his right forearm in 2008.  An excision in December 2008 revealed a spindle cell malignant melanoma, nodular variant.  A left forearm biopsy at the same time revealed a squamous cell carcinoma in situ.  The Veteran underwent a wide local excision and sentinel lymph node biopsy of the right forearm in February 2009.  A nodule in the middle right lobe of the lung was noted in October 2009.  The Veteran underwent a right middle lobe lobotomy in November 2009.  Imaging in March 2010 revealed widely metastasized disease involving the lungs, hilum, and left adrenal gland.  

The oncologist opined that it was unlikely (less than 50 % probability) that the metastatic malignant melanoma was caused by or aggravated by disease, injury, or exposure to herbicides while in the military in Vietnam.  His opinion was based on a treatise by Wolfe, et al in JAMA. 1990 Oct 10; 264(14):1824-31; Health Status of Air Force veterans occupationally exposed to herbicides in Vietnam. I. Physical Health.  He noted that the most commonly recognized risk factor for development of malignant melanoma was sun exposure and the Veteran had evidence of significant exposure in the form of nodular solar elastos and SCC in situ on the previous mentioned biopsies.

The oncologist further addressed the presence of localized cutaneous amyloidosis on the December 2009 biopsy noting that it raised the possibility of systemic amyloidosis but most likely represented a monoclonal gammopathy of undetermined significance.  The absence of amyloid in the numerous other tissue biopsies during 2008 - 2009 spoke against systemic amyloidosis.   Finally he was not aware of any described causal relationship between amyloidosis and malignant melanoma.  

The presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) provide for presumptive service connection in herbicide exposed Veterans.  Although the Veteran had a well documented melanoma that metastasized to the lungs; there is no competent evidence of primary lung cancer.  

Under the law, the cancers listed in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) refer to primary cancer sites.  The presumptions do not apply to metastasis of a cancer that is not associated with herbicide exposure, even thought the metastasis site may be listed as subject to presumptive service connection.  See, e.g., 38 U.S.C.A. § 1113(a); VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243 (1997).  

AL, or primary amyloidosis is recognized as a disease subject to presumptive service connection on the basis of herbicide exposure.  38 C.F.R. § 3.309(e).  The September 2010 opinion raises the possibility of a link between the Veteran's amyloidosis and melanoma.  That opinion; however, appears to rely on an acceptance that the of the fact that the Veteran had primary amyloidosis.  The opinion did not provide any reasons for accepting this diagnosis.  

On the other hand the VHA opinion includes ample reasons for concluding that the Veteran most likely did not have primary amyloidosis.  The September 2010 opinion also equates primary amyloidosis and melanoma without any explanation.  The VHA opinion provided an explanation that there were no studies linking amyloidosis to melanoma, much less equating the two diseases.  The September 2010 examiner did cite medical texts, but it is not apparent what specific information was relied upon.  For these reasons the Board finds the September 2010 opinion to be of little probative value.  

The VHA opinion together with the clinical evidence showing no primary amyloidosis and containing no evidence of an impact from the amyloidosis on the course of the melanoma, weighs against a finding that amyloidosis caused or aggravated the metastatic melanoma.

There is no dispute that the Veteran had metastatic melanoma, spindle cell cancer, right arm, with metastases to the lungs, at the time of his death.  Nor is there any dispute that, he had previously been treated for melanoma, spindle cell cancer, right arm; and, squamous cell carcinoma, left arm.  Further, because he served in Vietnam between January 9, 1962 and May 7, 1975, he is presumed to have been exposed to herbicides.  The real question here, in terms of establishing direct service connection, is whether the evidence establishes a nexus, or link, between the disability at issue and in-service herbicide exposure.

None of the evidence of record suggests that metastatic malignant melanoma had its onset in service, became manifested to a compensable degree during the one-year period following the Veteran's discharge from service, or was otherwise attributable to an injury, disease, or event during his period of active military duty, to include in-service exposure to herbicides.

The Board acknowledges the statements from the Appellant regarding the origin of the disability at issue.  However, the Appellant, as a lay person, is not competent to opine as to the relationship between the disability in question and the Veteran's service, to include in-service exposure to herbicides.  Such matters, which require medical knowledge, must be addressed by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Appellant is not shown to have the requisite qualifications.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, the weight of the evidence is against the claim, and reasonable doubt does not arise. The appeal must be denied.


ORDER

Entitlement to service connection for lung cancer is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


